 Case 2:20-cv-00280-JRG Document 83 Filed 09/01/21 Page 1 of 2 PageID #: 858




                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE EASTERN DISTRICT OF TEXAS
                                       MARSHALL DIVISION

KAIFI LLC                                            §
                 Plaintiff,                          §
                                                     §
v.                                                   §     CASE NO. 2:20-cv-00280-JRG
                                                     §     (LEAD CASE)
VERIZON COMMUNICATIONS INC. et al                    §
          Defendants.                                §


KAIFI LLC                                            §
                 Plaintiff,                          §
                                                     §
v.                                                   §     CASE NO. 2:20-cv-00281-JRG
                                                     §     (Member Case)
T-MOBILE US, INC. et al                              §
          Defendants.                                §

                                    REPORT OF MEDIATION

        The above-captioned case was mediated (via Zoom video conference) by David Folsom

on Tuesday, August 31, 2021, between Plaintiff, KAIFI LLC, and Defendants, T-Mobile US,

Inc. and T-Mobile USA, Inc. The mediation session has been suspended. The undersigned

mediator will continue to work with the parties in an effort to settle.

        Signed this 1st day of September 2021.


                                                      /s/ David Folsom
                                                      David Folsom
                                                      TXBN: 07210800
                                                      JACKSON WALKER, LLP
                                                      6002-B Summerfield Drive
                                                      Texarkana, Texas 75503
                                                      Telephone: (903) 255-3250
                                                      Facsimile: (903) 255-3265
                                                      E-mail: dfolsom@jw.com




29778525v.1 141408/00865
 Case 2:20-cv-00280-JRG Document 83 Filed 09/01/21 Page 2 of 2 PageID #: 859




                              CERTIFICATE OF SERVICE

       The undersigned certifies that the foregoing document was filed electronically in
compliance with Local Rule CV-5(a) on this 1st day of September 2021. As such, this document
was served on all counsel who are deemed to have consented to electronic service. Local Rule
CV-5(a)(3)(A).

                                                 /s/ David Folsom
                                                 David Folsom




29778525v.1 141408/00865
